FIRST AMENDMENT TO EMPLOYMENT AGREEMENT



This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the "First Amendment"), dated as
of November 11, 1999 (the "Effective Date"), is by and between Barry Diamond
("Employee") and SED International, Inc., a Georgia corporation (the "Company");



WITNESSETH

:





WHEREAS

, Employee and the Company desire to continue the employment relationship
established by the Employment Agreement dated as of June 1, 2001 between
Employee and the Company (the "Agreement"), with certain modifications to the
terms of that relationship; and





 

WHEREAS

, Employee and the Company desire to memorialize those modifications in this
First Amendment;





 

NOW THEREFORE

, in consideration of the mutual promises and covenants contained herein, the
Agreement is hereby modified and amended as follows:





1. Section 2 of the Agreement is amended by deleting the first sentence of the
existing Section a and adding the following sentence in its place:



(a) Employee's annual base salary during the term of this Agreement shall be
$175,000.00.



Except as modified, amended, or deleted herein, all other provisions of the
Agreement shall continue in full force and effect until the termination or
expiration of the Agreement as amended herein.



 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF

, the parties hereto have signed this FIRST AMENDMENT TO EMPLOYMENT AGREEMENT as
of the date first above written.





Employee:



 

_______________________________ (SEAL)

Barry Diamond



 

 

Company:



SED INTERNATIONAL, INC.



 

 

By: __________________________________

Name: Mark Diamond

Title: President and COO



 

(CORPORATE SEAL)

 

 